Court of Appeals
of the State of Georgia


                                          ATLANTA,____________________
                                                   February 02, 2017

The Court of Appeals hereby passes the following order:


A17I0139. CHARLES E. DAVIS et al. v. JERRY D. GANAS et al.


       Jerry and Dana Ganas filed suit against Charles Davis and South Beach
Development, Inc. The Ganases subsequently filed a motion for partial summary
judgment, seeking to permanently enjoin Davis and South Beach Development from
interfering with their rights to use the waters of Long Pond. The trial court granted
partial summary judgment, and Davis and South Beach Development filed this
application for interlocutory appeal. However, pursuant to OCGA § 9-11-56 (h), the
grant of summary judgment on any issue or as to any party is reviewable by direct
appeal. See City of Demorest v. Town of Mt. Airy, 282 Ga. 653, 654 n.1 (653 SE2d
43) (2007); Whiddon v. Stargell, 192 Ga. App. 826, 828 (386 SE2d 884) (1989). The
order in this case is thus subject to direct appeal.
       As a general rule, we will grant an application for interlocutory review if the
order complained of is directly appealable and the applicant has not already filed a
timely notice of appeal. See Spivey v. Hembree, 268 Ga. App. 485, 486 n.1 (602 SE2d
246) (2004). Accordingly, this interlocutory application is hereby GRANTED. Davis
and South Beach Development shall have 10 days from the date of this order to file
a notice of appeal in the trial court. If they have already filed a timely notice of appeal
from the order at issue here, they need not file a second notice. The clerk of the
superior court is DIRECTED to include a copy of this order in the record transmitted
to the Court of Appeals.




                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       02/02/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.